                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

       v.                             Crim. Action No.: 1:20-CR-96-3
                                                       (Judge Kleeh)

BLAINE ALLEN ASH,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 98],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On May 24, 2021, the Defendant, Blaine Allen Ash            (“Ash”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Four of

the Superseding Indictment, charging him with Accessory After the

Fact – Bank Robbery, in violation of Title 18, United States Code,

Section 3. Ash stated that he understood that the magistrate judge

is not a United States District Judge, and Ash consented to

pleading before the magistrate judge.         This Court referred Ash’s

plea   of   guilty   to   the   magistrate   judge   for   the   purpose   of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.
USA v. ASH                                                  1:20-CR-96-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 98],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Ash’s statements during the plea hearing, and the

Government’s   proffer   establishing   that   an   independent   factual

basis for the plea existed, the magistrate judge found that Ash

was competent to enter a plea, that the plea was freely and

voluntarily given, that Ash was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea.     The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 98] finding a factual basis for the plea

and recommending that this Court accept Ash’s plea of guilty to

Count Four of the Superseding Indictment.

     The magistrate judge rescinded the Order Setting conditions

of Release and ordered Defendant be remanded to the custody of the

U.S. Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.      He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.            Neither Ash nor the

Government filed objections to the R&R.




                                  2
USA v. ASH                                                            1:20-CR-96-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 98],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt.   No.    98],   provisionally     ACCEPTS     Ash’s   guilty     plea,   and

ADJUDGES him GUILTY of the crime charged in Count Four of the

Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.       The   Probation    Officer    shall   undertake     a   presentence

investigation of Ash, and prepare a presentence investigation

report for the Court;

     2.       The   Government    and      Ash   shall   each     provide   their

narrative descriptions of the offense to the Probation Officer by

July 2, 2021;

     3.       The presentence investigation report shall be disclosed

to Ash, his counsel, and the Government on or before August 31,

2021;   however,      the   Probation   Officer     shall   not    disclose    any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

                                        3
USA v. ASH                                                      1:20-CR-96-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 98],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     4.      Counsel may file written objections to the presentence

investigation report on or before September 14, 2021;

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

September 28, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from   the    Sentencing

Guidelines, including the factual basis for the same, on or before

October 5, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Ash on

October 21, 2021, at 12:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

                                       4
USA v. ASH                                               1:20-CR-96-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 98],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: June 21, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
